department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list jan ti eps ravtz xxxxxkkkxxk xxxxxxxxkk xxkxxxkkkxxxk legend taxpayer a ira m ira n company b company d amount c ira o ira p amounte amountf amounttg amount h ira q company r company x amount kkk kkk kak kkk kkk kk akkk kkk kkk kkk kk kee kk kkkk kkk kkk vo page dear oe this is in response to your letter dated date supplemented by additional correspondence dated date submitted on your behalf by your authorized representative in which you request a ruling as to whether an inadvertent rollover into your individual_retirement_arrangement ira will result in a modification to a series of substantially_equal_periodic_payments you were receiving and therefore will not be subject_to the additional percent tax imposed on premature distributions under sec_72 of the internal_revenue_code code the following facts and representations were made in support of your ruling_request taxpayer a retired in ira n rollover iras he established in received from a qualified_retirement_plan company b was the custodian of ira m and ira n at the age of fifty-six taxpayer a maintained ira m and with company b with a distribution he taxpayer a received annual distributions from ira m in the form of a series of substantially_equal_periodic_payments calculated under the fixed annuitization method taxpayer a was required to annually withdraw an aggregate amount amount c from _ iram no distributions were taken from ira n the distributions taken from ira m and were intended to comply with the requirements of began on sec_72 of the code in company d also in to be managed by company d taxpayer a rolled over a portion of ira n into ira o to be managed by in into ira o taxpayer a rolled over the funds of ira m in their entirety to ira p taxpayer a rolled over the remainder of ira n taxpayer a continued receiving the series of substantially_equal_periodic_payments of amount c for three years in monthly installments of amount e initially from ira m and then from ira p subsequent to the rollover in pursuant to revrul_2002_62 2002_42_irb_710 sec_2 b taxpayer a converted the substantially_equal_periodic_payments from ira p from the fixed annuitization method to the required_minimum_distribution method taxpayer a received amount f from ira p in monthly installments under the required_minimum_distribution method based upon the ira p balance of amount g on on taxpayer a requested company d to roll over amount h from ira q into ira o company r was the custodian of ira q however a company d financial advisor inadvertently rolled over amount h from ira q into ira p the ira from which the series of substantially_equal_periodic_payments were being taken this rollover occurred five months after the final distribution from ira p was determined the last substantially equal periodic_payment taken from ira p was on the final monthly installment of taxpayer a's payments series of substantially equal periodic vs page oo taxpayer a’s series of substantially_equal_periodic_payments from ira p with funds rolled over from ira m continued for the required five year period under code sec_72 which ended a company d financial advisor was notified by company x that it on believed the addition of amount h from ira q to ira p resulted in a modification of taxpayer a’s series of substantially_equal_periodic_payments company x issued a form 1099-r for ira p that indicated an early distribution of amount f you represent that amount h never represented more than of the value of ira p you further represent that the tax and interest on a modification to a series of substantially_equal_periodic_payments will exceed amount i you represent that company d and company x acknowledge the inadvertent error and are working on procedures to avoid this error in the future based on the foregoing you request a ruling that the inadvertent rollover by company d of amount h into ira p the ira from which a series of substantially_equal_periodic_payments were being taken will not be considered a modification of a series of substantially_equal_periodic_payments within the meaning of sec_72 of the code sec_408 of the code provides except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the employee’s attainment of age then the taxpayer's in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period tax for the first taxable_year page oo notice_89_25 was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra ’86 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 question and answer-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 of the code revrul_2002_62 r b which was published on date modifies q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q a-12 of notice the fixed annuitization method provides that the annual payment for each year is determined by dividing the account balance by an annuity factor that is the present_value of an annuity of one dollar dollar_figure per year beginning at the taxpayer's age and continuing for the life of the taxpayer or the joint lives of the individual and beneficiary the annuity factor is derived using the mortality_table in appendix b of revrul_2002_62 and using the chosen interest rate under this method the account balance the annuity factor the chosen interest rate and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each succeeding year the required_minimum_distribution method provides that the annual payment for each year is determined by dividing the account balance for that year by the number from the chosen life expectancy table fot that year under this method the account balance the number from the chosen life expectancy table and the resulting annual payments are redetermined for each year an individual who begins distributions in a year using either the fixed amortization_method or the fixed annuitization method may in any subsequent year switch to the required_minimum_distribution method to determine payment for the year of the switch and all subsequent years and the change in method will not be treated as a modification within the meaning of sec_72 of the code once this change is made the required_minimum_distribution method must be followed in all subsequent years any subsequent change will be a modification for purposes of sec_72 of the code in this case taxpayer a states that he began receiving payments from ira m in calendar_year sec_72 of the code using the fixed annuitization method as described in notice_89_25 taxpayer a further states that the annual payment from ira m as determined under the above methodology was amount c in a series of substantially_equal_periodic_payments as described in and in taxpayer a rolled over his ira n funds he had with company b into ira o with taxpayer a made a trustee-to-trustee transfer company d furthermore in of the ira m funds to ira p also with company d as a result of the rollover and trustee-to-trustee transfer taxpayer a now maintains two iras with company d ira o oo oe page and ira p which continued to distribute the series of substantially_equal_periodic_payments taxpayer a received substantially_equal_periodic_payments from ira m and then ira p for three years using the fixed annuitization method in based upon sec_2 b of revrul_2002_62 taxpayer a changed from the fixed annuitization method to the required_minimum_distribution method taxpayer a represents that the annual payment in calendar_year using the required_minimum_distribution method was amount f amount f is lower than amount c from ira p as determined he requested that company d roll over amount taxpayer a states that on h-from ira q into ira o however in error company d rolled amount h into ira p the ira from which taxpayer a was receiving the series of substantially_equal_periodic_payments this error occurred five months after the final distribution from ira p was determined the last substantially equal periodic_payment from ira p for calendar_year was taken in under sec_72 ended on company d of the resulting modification on to the date of the final distribution of the periodic_payments from ira p taxpayer a states that the five year period a date that is subsequent custodian x notified lf amount h had been rolled over into ira o as requested by taxpayeraon ’ company x would not have raised the issue of modification regarding calendar_year in this case taxpayer a did all he could in order to ensure that he continued to receive amount f from ira p and had no reason to believe that company d would not make the rollover of amount h from ira q to ira o as requested taxpayer a to modify the series of substantially_equal_periodic_payments he began receiving from ira m and subsequently ira p in calendar_year to the failure of company d to roll over amount h calendar_year rather the modification is due into ira o instead of ira p in did not intend based on the foregoing we conclude that the error made by company d that resulted in amount h being rolled into ira p in calendar_year modification of a series of substantially_equal_periodic_payments from ira p under code sec_72 that would result in an imposition of the percent additional tax imposed on premature distributions under sec_72 of the code will not be considered a to this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling does not express an opinion as to whether but assumes that the series of substantially_equal_periodic_payments received from from ira m and subsequently from ira p satisfied code sec_72 and revrul_2002_62 this ruling assumes that ira p meets the requirements of sec_408 of the code at all times relevant to this transaction a copy of this ruling has been sent to your authorized representative pursuant to the provision of a form_2848 power_of_attorney on file in this office kkk page if you have any questions please contact se t ep ra t2 at sincerely signed joyob b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437
